Title: To Benjamin Franklin from Richard Bache, 8 September 1783
From: Bache, Richard
To: Franklin, Benjamin


          
            Dear & Hond. Sir
            Philadelphia Septr. 8. 1783.
          
          The inclosed Packet directed for yourself I received a few days ago, from Cape
            Francois; the other Packet for the Compte de Barbençon, Mr. Bartram requested me to
            forward to your care— We have had
            several Arrivals lately from France, without the pleasure of a Line from you, Mr.
            Williams writes me however that you are well; we would rather have this information
            under your own hand & Seal, but we content ourselves with supposing that it is
            business that deprives us the pleasure of hearing from you, as often as we could
            wish—
          Sally and the Children are in perfect good health. The Season has been rather sickly,
            more frequent & sudden changes from hot to Cold were never known in America, these
            have produced fevers of various sorts, which have carried off a
            great number of People—
          Mr. Jos: Turner & Mr. Hamilton have
            slipped off, but they had been invalids for some time preceding their death—
            Notwithstanding the mortality of the Season, our numbers have increased in a most
            astonishing degree; such an influx of Foreigners from every Country in Europe, exceeds
            every expectation;—in short our City is as full as it can hold.
          I herewith send you the News papers, and remain Dear sir Your affectionate Son
          
            Rich Bache
            Dr. Franklin
          
        